Citation Nr: 1014883	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  03-34 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disability.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1975 to 
September 1976.

This matter on appeal to the Board of Veterans' Appeals 
(Board) arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In a November 2008 decision, the Board denied the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disability.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2009, the Veteran's attorney (at that time) and a 
representative of the VA's General Counsel filed a Joint 
Motion for Remand (Motion).  In a February 2009 Order, the 
Court granted the Motion and has remanded the matter to the 
Board for compliance with the instructions in the Motion.

In June 2009 the Board remanded this matter to the RO to 
obtain the Veteran's Social Security Administration records.  
After completing the requested action, the RO continued the 
denial of the claim (as reflected in a February 2010 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.

Lastly, the Board notes that in November 2008, the Board 
remanded issues of earlier effective dates for a grant of a 
total rating based on individual unemployability, a grant of 
service connection for arthritis of the lumbar spine, a 
higher rating and earlier effective date for the award for a 
demonstrable deformity of the L-1 and an earlier effective 
date for an award of basic eligibility to Dependants' 
Educational Assistance to the RO to issue a statement of the 
case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  Attached to the claims file is a February 
2010 determination by the Appeals Management Center (AMC) 
that these issues are within the RO's jurisdiction and the 
file was forwarded for the RO's consideration.  Appropriate 
action should be taken by the RO in response to the AMCs 
determination.  
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The preponderance of the evidence is against a finding 
that the Veteran has an acquired psychiatric disorder, 
including antisocial personality disorder and/or bipolar 
disorder, related to service or that a psychosis was present 
within 1 year of separation from service.  No current 
acquired psychiatric disorder is shown to be related to the 
Veteran's service-connected back disability.

3.  The Veteran's currently diagnosed antisocial personality 
disorder is not a disease or injury for which VA compensation 
is paid.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected disability, are not met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, May 2001, August 2002, April 2004, March 
2006, and October 2007  letters provided notice to the 
Veteran of the evidence and information needed to 
substantiate his claim for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim.  The March 2006 and October 2007 letters provided 
the Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman.  After 
issuance of the above letters, and proving the Veteran and 
his representative additional opportunity to respond, the RO 
readjudicated the issue on appeal in November 2005, August 
2008, and February 2010 SSOCs.  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, Social Security 
Administration records and the reports of VA examinations.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran as 
well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service treatment records are silent as to any complaints of 
or treatment for any psychiatric disorders.  A report of 
medical history and examination dated November 1974 noted a 
normal psychiatric state, with no complaints of nervous 
trouble of any sort.  Likewise, a September 1976 report of 
medical history noted no complaints of nervous trouble 
depression or excessive worry or frequent trouble sleeping.  
The Veteran's separation examination of the same date noted a 
normal psychiatric state.

A February 1993 VA consultation regarding the Veteran's back 
disability noted a normal psychiatric state with appropriate 
behavior.  The examiner did note a history of remote alcohol 
abuse.

VA medical records from January 1995 to September 1998 
reflect psychiatric treatment for diagnoses of alcoholism and 
poly drug dependence, each in remission, posttraumatic stress 
disorder secondary to child abuse, antisocial personality 
disorder, borderline personality disorder, and bipolar 
disorder, mixed.

The Veteran was afforded an April 1998 VA examination for 
post traumatic stress disorder (PTSD).  The Veteran reported 
mood swings from severe depression to high mania for the past 
12 months, and that these episodes had occurred more in the 
past three months, in association with his separation from 
his wife.  The Veteran reported a family history of a violent 
and dysfunctional home as well as some problems as a 
juvenile, prior to his military service.  He also reported 
being hospitalized in Germany after falling off a window 
ledge during his military service.  After a mental status 
examination, the examiner noted findings of persistent 
delusions, depression and impaired concentration.  The 
examiner stated that PTSD was not found but provided a 
diagnosis of bipolar disorder, mixed.  A Global Assessment of 
Functioning (GAF) score of 75-80 was also provided.

In conjunction with the April 1998 VA examination, the 
Veteran underwent psychological testing.  An April 1998 
psychological report indicated that the results of the 
psychological testing indicated a diagnostic impression of 
mood disorder with psychotic and paranoid features.  A final 
diagnostic impression of bipolar disorder with psychotic 
features was provided.

An August 2000 letter from the Veteran's treating 
psychiatrist indicted that he treated the Veteran for several 
years for PTSD, depression, polysubstance dependence, alcohol 
dependence, and personality disorder, not otherwise 
specified. The psychiatrist stated that the Veteran's back 
injury that occurred during service appeared to have stemmed 
from many factors including drug use and chronic depression.

The Veteran was afforded a second VA examination in October 
2001.  The Veteran provided a history of psychiatric problems 
since he was a juvenile, but that he was first hospitalized 
in 1980, after his discharge from service.  He reported two 
subsequent hospitalizations, with the last being three years 
ago.  He also reported current treatment with the VA for 
bipolar disorder.  The Veteran reported falling from a window 
during service and stated that when he remembers the fall he 
felt depressed.  The Veteran did describe sleep difficulties 
but the examiner noted that those difficulties fit more 
accurately with the sleep pattern often found in patients who 
suffered from bipolar disorder, rather than PTSD.  After the 
thorough examination, the examiner provided a diagnosis of 
chronic bipolar disorder and assigned a GAF score of 50.  The 
examiner noted that there were no military stressors to 
support a diagnosis of PTSD.

VA treatment records dated January 2000 to October 2002 
reflected treatment and therapy for bipolar disorder.

During a September 2002 VA examination regarding his back 
disability, the examiner opined that there is less likely 
than not that there is any relationship between the Veteran's 
psychiatric condition and the residuals of his compression 
fracture.  In the VA examiner's words, there was no 
relationship between the Veteran's mental status and the 
residuals of his mild fracture of the first lumbar vertebrae.

The Veteran was afforded another VA psychiatric examination 
in September 2002.  The Veteran reported psychological 
problems as a teenager, stating that he had been in and out 
of state facilities for behavior problems.  However, the 
examiner noted that the Veteran did not receive any mental 
health treatment during his military service.  The examiner 
noted that the Veteran complained of back pain and had 
difficulty walking due to his back disability.  The examiner 
noted that the Veteran had previous diagnoses of bipolar 
disorder, PTSD, personality disorder, mood disorder, and 
depression.  The examiner stated that following his medical 
injury while in service, the Veteran became despondent and 
began to drink heavily.  The examiner also noted that the 
Veteran had a history of a severe closed head injury as an 
adolescent as well as cognitive symptoms that are possibly 
related to his fall in the military.  The examiner opined 
that the Veteran clearly had chronic symptoms of bipolar 
disorder which were as likely as not exacerbated by the 
sequale of his physical back and likely head injuries which 
he incurred while in the military.  The examiner stated that 
the examination did not find symptoms of PTSD or multiple 
personality disorder, but stated that the exacerbation of 
bipolar disorder symptoms was as likely as not related to his 
chronic medical symptoms.  A GAF of 45 was provided.

In a November 2002 addendum, the examiner stated that the 
Veteran's primary mood symptoms were depression and mania in 
the context of bipolar disorder.  The bipolar disorder had 
worsened as the Veteran's physical symptoms worsened.  Thus, 
the examiner opined that it was less likely than not that 
there was a direct connection between the specific physical 
injury which occurred during service and the current mood 
problems.  However, the examiner stated that the Veteran's 
overall chronic medical problems did significantly affect his 
mood disorder.

The Veteran was afforded a final VA psychiatric examination 
in July 2008.  At the outset, the examiner noted that the 
Veteran's accuracy as a historian was questionable as 
evidenced by multiple discrepancies between his self-report 
and the information found in his medical records.  After 
psychological testing, review of the claims file, and a 
thorough examination, the examiner stated it was difficult to 
ascertain if the Veteran currently suffered from an Axis I 
disorder because of the questionable validity of his 
psychological testing reports and his various self-reports.  
The examiner opined that the Veteran met the full criteria 
for antisocial personality disorder.  The examiner stated 
that because personality disorders are chronic, the Veteran's 
endorsed mood disturbance was secondary to the diagnosis of 
antisocial personality disorder and therefore did not meet 
the criteria for a separate Axis I diagnosis.  The examiner 
also opined that it was more likely than not that the 
Veteran's personality disorder existed prior to his military 
service.  Additionally, the examiner noted that the Veteran's 
various other medical conditions, such as migraine headaches, 
hypothyroidism, mixed hyperlipidemia, and gastroesophageal 
reflux influenced his mood over time.

Additionally, the examiner opined that when the Veteran's 
chronic interpersonal relational style and stress mediated 
physical conditions were taken into consideration with regard 
to his subjective experience of mood disturbance, it was less 
likely than not that his personality disorder and subsequent 
mood disturbance was caused or aggravated by his service-
connected residuals of compression fracture, first lumbar 
vertebra.  The examiner also opined that the Veteran did not 
meet the DMS-IV criteria for a diagnosis of PTSD, bipolar 
affective disorder, schizoaffective disorder, or panic 
disorder.  Ultimately the examiner opined that the Veteran 
had a current diagnosis of antisocial personality disorder 
that was not caused or aggravated by his service-connected 
residuals of a compression fracture to the first lumbar 
vertebra.  The examiner also provided a GAF score of 63.

Social Security Administration (SSA) records received in 
September 2009 consist of VA medical records, discussed 
above, February 1991 Illinois department of mental health 
records showing that the Veteran was diagnosed with 
depression, substance abuse, and antisocial personality, and 
an October 1998 SSA decision awarding disability benefits for 
a primary diagnosis of depression and a secondary diagnosis 
of paranoia.



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id. 
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a psychiatric disorder.  A 
review of the Veteran's service treatment records shows no 
complaints or findings indicative of any psychiatric problems 
during service or at separation.  The report of the Veteran's 
1976 examination prior to separation shows that the Veteran 
was evaluated as psychiatrically normal.  Additionally, on 
his report of medical history at separation, the Veteran did 
not indicate any complaints of nervous trouble of any sort.

There is also no competent medical evidence of record showing 
that a psychotic disorder manifested to a compensable degree 
within one year of the Veteran's separation from service; 
therefore, it is not presumed that a psychosis, was incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The first documentation of any psychiatric problem was a 
diagnosis of bipolar disorder, mixed at his April 1998 VA 
examination, approximately 22 years after service.  This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between any aspect of the 
Veteran's period of service and any psychiatric disorder on a 
direct basis.  As stated above, service medical records were 
silent as to any complaints of or treatment for a psychiatric 
condition. Additionally, at a 1993 examination, the Veteran 
was noted to have a normal psychiatric state with appropriate 
behavior.  The first diagnosis of a psychiatric disorder was 
in April 1998, many years after discharge from service.  
Therefore direct service connection for an acquired 
psychiatric disorder is not warranted.

The Veteran also asserted that his current psychiatric 
disorder is secondary to his service-connected residuals of a 
compression fracture to the first lumbar vertebra. While the 
medical evidence shows a current psychiatric disorder, there 
is no competent evidence of record that this disorder is 
related to his service-connected residuals of a compression 
fracture to the first lumbar vertebra.  It is noted that at 
one point in his report, the September 2002 VA psychiatric 
examiner stated that the Veteran had chronic symptoms of 
bipolar disorder which were as likely as not exacerbated by 
the sequeale of his physical back and likely head injuries 
that occurred during his military service.

However, in a November 2002 addendum, the September 2002 VA 
examiner clarified his statements.  He stated that the 
Veteran's overall chronic medical problems significantly 
affected his mood disorder, but that it was less likely than 
not that there was a direct connection between the Veteran's 
specific physical injury which occurred during service and 
his mood problems.

Moreover, the July 2008 VA examiner, after extensive 
psychological testing, review of the claims folder, and 
thorough examination, opined that the Veteran had an Axis I 
diagnosis of antisocial personality disorder, with the 
endorsed mood disturbance being secondary to the antisocial 
personality disorder.  The examiner acknowledged that the 
stress of the Veteran's other medical conditions influenced 
his mood overtime, and opined that it was less likely than 
not that the personality disorder and subsequent mood 
disturbance was caused or aggravated by the Veteran's 
service-connected residuals of a compression fracture of the 
first lumbar vertebra.  The July 2008 examiner also opined 
that the Veteran did not meet the criteria for a diagnosis of 
bipolar affective disorder, schizoaffective disorder, or 
panic disorder.  Thus, the evidence of record does not show 
that the Veteran's current psychiatric disorder was caused by 
or aggravated by his service-connected residuals of a 
compression fracture of the first lumbar vertebra, or by any 
other incidence of service.  Hence, service connection for a 
psychiatric disorder is denied.

Moreover, the July 2008 VA examiner diagnosed the Veteran 
with antisocial personality disorder; hence, the Veteran's 
currently diagnosed psychiatric disorder is  not a disease or 
injury providing for VA compensation benefits under the law.  
See 38 C.F.R. § 3.303(c). 

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder, to 
include as secondary to a service-connected disability, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for an acquired psychiatric disorder, to 
include as secondary to a service-connected disability is 
denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


